OPINION
  "1. Whether The Court And Department of Human Services Is Correct To Deny Adult Assistance To Single Individual At Computed Rate Chart Inclusive At Record And Emergency Assistance To Single Individuals. [sic]
  "2. Whether The Department of Human Services And Court Is Correct To Deny Individual Acceptance Of Application At The Lucas County Department Of Human Services. [sic]
  "3. Whether The Department Of Human Services Was Correct To Make Force Desist From General Assistance To Disability Assistance Of Individuals. [sic]"
Appellant's arguments, set forth in his brief, are largely incomprehensible. Nevertheless, we note that in reviewing an appeal brought pursuant to R.C. 119.12, this court's function is limited to a determination of whether the trial court abused its discretion in ruling as it did. Pons v. Ohio State Med. Bd.
(1993), 66 Ohio St.3d 619, 621. Upon a review of the record before this court, we conclude that the trial court did not abuse its discretion in affirming the decision of the Ohio Department of Human Services and appellant's assignments of error are not well-taken.
On consideration whereof, the court finds that substantial justice has been done the party complaining, and the judgment of the Lucas County Court of Common Pleas is affirmed.
Costs of this appeal are assessed to appellant.
JUDGMENT AFFIRMED.
Peter M. Handwork, P.J.
George M. Glasser, J.
Richard W. Knepper, J.
CONCUR.